DETAILED ACTION
This action is responsive to claims filed 10 November 2021 and Information Disclosure Statements (IDSes) filed 10 November 2021 and 12 January 2022.
Claims 1-14 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDSes submitted on 10 November 2021 and 12 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
References not located in the Image File Wrapper (IFW) of the present application are located in the IFWs of US non-provisional application nos. 16/992,398 (now issued as US Patent No. 10,973,065) and 17/095,384 (Allowance granted but US Patent No. not yet issued).
The relevance of KR 10-2018-0044368 is provided in the Notice of Allowance issued in corresponding Korean Patent Application No. 10-2020-0105317, which has been provided in the present application’s IFW.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Majid AlBassan (Reg. No. 54,749) on 18 March 2022.

The application has been amended as follows: 
1. (Original) An apparatus comprising: 
at least one processor; and 
at least one memory including a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: 
process cellular access messages in an access node of a cellular communication system according to a cellular communication protocol stack and to deliver the cellular access messages between a terminal device and a core network of the cellular communication system; and 


2. (Original) The apparatus of claim 1, wherein both said cellular communication protocol stack and said sidelink communication protocol stack define a radio interface, and wherein the radio interface defined by the cellular communication protocol stack is different from the radio interface defined by the sidelink communication protocol stack.

3. (Original) The apparatus of claim 1, wherein the sidelink communication protocol stack is a first sidelink communication protocol stack, and wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to process further vehicle-to-vehicle messages in the access node according to a second sidelink communication protocol stack and to deliver the further vehicle-to-vehicle messages between said at least one vehicular terminal device and the application server via the second sidelink communication protocol stack.

4. (Currently Amended) The apparatus of claim 1, wherein the sidelink communication protocol stack is according to Institute of Electrical and Electronics Engineers (IEEE) 802.11p specifications or PC5 of 3rd Generation Partnership Project (3GPP) specifications.



6. (Original) The apparatus of claim 5, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to receive a vehicle-to-vehicle message via a physical layer of the sidelink communication protocol stack, to extract all headers of the sidelink communication protocol stack from the received vehicle-to-vehicle message, thus extracting a payload of the received vehicle-to-vehicle message, to add a new header to the payload, and to transmit the payload with the new header to the application server.

7. (Currently Amended) The apparatus of claim 5, wherein the apparatus is for a distributed unit of a gNodeB (gNB) of 3rd Generation Partnership Project (3GPP) specifications.

8. (Original) The apparatus of claim 1, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to operate a subset of protocol layers of the sidelink communication protocol stack.

9. (Currently Amended) The apparatus of claim 8, wherein the apparatus is for a distributed unit of a gNodeB (gNB) of 3rd Generation Partnership Project (3GPP) specifications, and wherein the subset of protocol layers of the sidelink communication protocol stack 

10. (Original) The apparatus of claim 9, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to receive a vehicle-to-vehicle message via a physical layer of the sidelink communication protocol stack, to extract headers from the received vehicle-to-vehicle message up to the highest protocol layer of the subset of protocol layers of the sidelink communication protocol stack, thus extracting a payload of the received vehicle-to-vehicle message, and to transmit the payload to a central unit of the gNB through an interface between the distributed unit and the central unit.

11. (Currently Amended) The apparatus of claim 8, wherein the apparatus is for a central unit of a gNodeB (gNB) of 3rd Generation Partnership Project (3GPP) specifications, and wherein the subset of protocol layers of the sidelink communication protocol stack comprises a number of highest protocol layers of the sidelink communication protocol stack, and wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to communicate the vehicle-to- everything messages with a distributed unit of the gNB that operates at least a lowest protocol layer of the sidelink communication protocol stack.



13. (Original) A method comprising: 
processing, by an access node of a cellular communication system, cellular access messages according to a cellular communication protocol stack and delivering, by the access node, the cellular access messages between a terminal device and a core network of the cellular communication system; and 
processing, by the access node, broadcast vehicle-to-vehicle messages according to a sidelink communication protocol stack of vehicle-to-everything communications and delivering, by the access node, the vehicle-to-vehicle messages between at least one vehicular terminal device and the access node using the sidelink communication protocol stack and between the access node and an application server using a second protocol stack.

14. (Currently Amended) A computer program stored in a non-transitory computer-readable storage medium, wherein the computer program code configures the computer, when executed by the computer, to carry out a computer process comprising: 

processing, in the access node, broadcast vehicle-to-vehicle messages according to a sidelink communication protocol stack of vehicle-to-everything communications and delivering the vehicle-to-vehicle messages between at least one vehicular terminal device and the access node using the sidelink communication protocol stack and between the access node and an application server using a second protocol stack.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1 and 13-14. Specifically, the prior art of record fails to disclose an access node processing broadcast vehicle-to-vehicle message according to a sidelink communication protocol stack in ordered combination with all the other features of at least any one of the independent claims.
While the claims of parent US Application Nos. 16/992398 (issued as US Patent No. 10,973,065) and 17/095,384 (US Patent granted but not yet issued) have similar claims, the claims of the present application are patently different, because the independent claims of the present application require the claimed access node to deliver message between the access node and an application server using a second protocol stack in ordered combination with the other elements of the claims. This limitation does not appear elsewhere in the parent applications’ 
Sabella et al. (US Provisional Application No. 62/593177, published with US Patent No. 11,064,057, and attached hereto for applicant's convenience, hereinafter Sabella) was found to be the closest prior art to the claimed invention. Sabella, at Fig. XT and ¶¶ 176-199, discloses a RAN node comprising baseband circuitry including a 3G baseband processor, a 4G baseband processor, a 5G baseband processor, and even other baseband processors for other legacy or future generations of cellular communications standards. While sidelink communication is described for other embodiments, Sabella does not provide any reasoning for why one having ordinary skill in the art would have found it obvious to modify the embodiment of Fig. XT to have a RAN node perform sidelink communications. Further search and consideration did not reveal other prior art was not found to disclose the matter at issue alone or in reasonable combination with the prior art of record. The most relevant prior art is provided below as pertinent but not relied upon.
Thus, at least independent claims 1 and 13-14 are allowed over the prior art of record. Dependent claims 2-12 are likewise allowed for at least the same reasons, because they depend on claim 1. Therefore, claims 1-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sabella et al. (US Provisional Application No. 62/593177, published with US Patent No. 11,064,057) – pertinent for the reasons provided above;
Shan et al. (US 2019/0037448, previously made of record) is pertinent for the reasons provided in the prosecution history of parent Non-Provisional Applications 16/992,398 and 17/095,384;
Han et al. (US 2022/0030488) – Fig. 8 and associated description disclose architecture of User Equipment (UE) including several different air interfaces;
KIILERICH et al. (EP 3,927,100) – Figs. 4, 7 and associated description discloses a gNB with two radio protocol instances; and
Adjakple et al. (WO 2020/168080) – Fig. 1A and associated description disclose a base station connected to various remote radio heads, transmission and reception points, and roadside units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468